UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 95-7064



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

         versus

PAUL C. SHAECHTER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-93-188-H, CR-93-301-H, CA-94-3536-H)


Submitted:   March 21, 1996                 Decided:   April 2, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Brian William Shaughnessy, SHAUGHNESSY, BOROWSKI & GAGNER, Wash-
ington, D.C., for Appellant. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying his

28 U.S.C. § 2255 (1988) motion and denying his motion for recon-

sideration. We have reviewed the record and the district court's

opinion and find no abuse of discretion and no reversible error.

Accordingly, we affirm on the reasoning of the district court.
United States v. Shaechter, Nos. CR-93-188-H; CR-93-301-H; CA-94-
3536-H (D. Md. June 14, 1995; June 30, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2